989 So. 2d 608 (2008)
Joseph Wayne MADDEN
v.
STATE of Alabama.
CR-04-1201.
Court of Criminal Appeals of Alabama.
February 1, 2008.
Joseph Wayne Madden, pro se.
Troy King, atty. gen., and John M. Porter, asst. atty. gen., for appellee.

After Remand by the Alabama Supreme Court
McMILLAN, Judge.
After this court issued its decision in this case on February 3, 2006, reversing the trial court's judgment denying Joseph Wayne Madden's Rule 32, Ala. R.Crim. P., petition, the Alabama Supreme Court issued its opinion in Ex parte Seymour, 946 So. 2d 536 (Ala.2006), which overruled the caselaw on which that decision was based. Madden filed a petition for certiorari review, and the Alabama Supreme Court reversed the judgment of this court and remanded the cause for proceedings consistent with Ex Parte Seymour. Madden v. State 989 So. 2d 607 (Ala.2007). In accordance with the judgment of the Alabama Supreme Court, we now hold that the circuit court's dismissal of Madden's Rule 32 petition was proper, pursuant to Madden and Seymour, and we affirm its judgment.
AFFIRMED.
*609 BASCHAB, P.J., and WISE and WELCH, JJ., concur.
SHAW, J., concurs in the result.